Citation Nr: 1205662	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-01 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 2006 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the Veteran's separation from service in January 2007, the Veteran filed a claim for service connection for hypertension in August 2007.  In conjunction with his claim, he was afforded a VA examination in September 2007.  At that time, the Veteran reported that at a health fair for his job in August 2007, his blood pressure reading was 150/100.  He reported that he was not currently taking medication nor had a diagnosis of hypertension been made.  On examinations on two separate days, his blood pressure readings were 120/92, 120/92, 130/98, and 128/96.  The diagnosis was hypertension.

The examiner did not, however, provide an opinion as to whether the hypertension was related to the Veteran's service.  Once the Secretary provides an examination when developing a service-connection claim, even if not statutorily obligated to do so, an adequate one must be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, another VA examination must be scheduled.  

In addition, the Veteran was assigned to a Reserve unit following his discharge from active service and service treatment records dating to January 2008 were received from the unit.  On remand, the RO should attempt to obtain any additional Reserve service treatment records.  

The Veteran also asserted in his substantive appeal that his hypertension is aggravated by his service-connected disabilities.  He is currently service-connected for a low back disability and left lumbar radiculopathy.  Although the RO has not considered this theory of entitlement to service connection, the Court of Appeals for Veterans Claims held that separate theories of direct service connection and secondary service connection in support of a claim for benefits for a particular disability are not separate claims for the disability.  Robinson v. Mansfield, 21 Vet. App. 545 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).  The Veteran has not yet been notified how to substantiate his claim on a secondary basis pursuant to the Veterans Claims Assistance Act.  This notice should be provided on remand.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from January 2007.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with notice of how to substantiate his claim for service connection for hypertension as secondary to service-connected disabilities pursuant to the Veterans Claims Assistance Act.  

2.  Attempt to obtain service treatment records from the Veteran's Reserve unit or other appropriate agency dating from January 2008.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Contact the Veteran and request that he provide records or access to records of medical treatment pertaining to hypertension since his discharge from service.  Attempt to obtain identified records provided that the Veteran completes and returns any necessary authorization forms.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Associate with the claims folder VA treatment records pertaining to the Veteran that date from January 2007.  

5.  Thereafter, schedule the Veteran for an examination by an appropriately qualified VA examiner.  The examiner is specifically requested to opine as to whether it is more likely than not (greater than a 50 percent probability); at least as likely as not (50 percent probability or greater); or less likely as not (a probability of less than 50 percent), that the Veteran's hypertension began in or is related to active service, to include as a result of a vaccination therein.  See Veteran's statement dated in February 2008.  Also, is hypertension at least as likely as not (50 percent probability or greater) due to, or the result of, the service-connected low back disorder and/or radiculopathy.  If the response is negative, is the Veteran's hypertension aggravated (i.e., increased in severity) beyond the natural progress of the disease by her service-connected low back and/or radiculopathy disabilities.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in the report that the claims file was reviewed.  A complete rationale should be provided for each opinion.

6.  After ensuring that the requested development has been completed in accordance with the remand instructions, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the appellant and his representative should be furnished with a supplemental statement of the case, which considers 38 C.F.R. § 3.310, and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


